EXHIBIT HPI PARTNERS, LLC AND SUBSIDIARY Financial Statements March 31, HPI Partners, LLC and Subsidiary Consolidated Balance Sheets March 31, December 2009 2008 (Unaudited) Assets Cash $9,135 $292 Accounts receivable - 20,000 Deposits 3,750 3,750 Prepaid expenses 5,771 8,045 Notes receivable (Note 6) 152,350 120,750 Investment securities - marked to market (Note 1) 70,000 35,000 Equipment, less accumulated depreciation of $383 (2009) and $268 (2008) 1,917 2,032 Other assets 7,698 4,948 $250,621 $194,817 Liabilities and Members Deficit Current liabilities: Accounts and notes payable: Accounts payable, included related parties of $75,821 (2009) and $46,757 (2008) (Note 3) $334,371 $276,320 Notes payable, including related parties of $52 (2009) and $33,292 (2008) (Notes 3, 4) 706 108,946 Convertible notes payable, including related parties of $0 (2009) and $25,000 (2008) (Notes 3, 4) - 225,000 Payroll liabilities (Note 5) 52,576 52,576 Accrued expenses 8,346 3,576 Accrued interest payable: Interest payable, promissory notes (Notes 3, 4) 987 2,070 Interest payable, convertible notes (Notes 3, 4) - 21,426 Total current liabilities 396,986 689,914 Commitments and contingencies (Note 8) Members equity deficiency: Members equity (Note 7) 2,237,500 1,636,800 Accumulated deficit (2,383,865 ) (2,131,897 ) Total members deficit (146,365 ) (495,097 ) Total liabilities and members equity $250,621 $194,817 See notes to consolidated financial statements. F-2 HPI Partners, LLC and Subsidiary Consolidated Statements of Operations (Unaudited) Three months ended March 31, 2009 2008 Operating expenses: Product development expense $13,813 $- Selling, general and administrative 268,773 81,223 282,586 81,223 Other expense (income) Unrealized loss on investments (Note 1) (35,000 ) - Interest expense, including related party interest of $1,183 (2009) and $648 (2008) (Notes 3, 4, 5) 4,382 5,562 (30,618 ) 5,562 Net loss $(251,968 ) $(86,785 ) See notes to consolidated financial statements. F-3 HPI Partners, LLC and Subsidiary Consolidated Statements of Members' Deficit (Unaudited) Membership interests Accumulated deficit Total members' equity deficiency Balance at November 11, 2008 Inception Date $- $- $- Net loss - (12,125 ) (12,125 ) Balance at December 31, 2007 (12,125 ) (12,125 ) January through December 2008, sale of membership interests 1,486,800 - 1,486,800 December 2008, issuance of membership interest for debt 150,000 - 150,000 Net loss (2,119,772 ) (2,119,772 ) Balance at December 31, 2008 1,636,800 (2,131,897 ) (495,097 ) January through March 2008 sale of membership interests (Note 7) 239,800 - 239,800 Conversion of debt into membership interests (Notes 3, 4 & 7) 360,900 - 360,900 Net loss (251,968 ) (251,968 ) Balance at March 31, 2009 $2,237,500 $(2,383,865 ) $(146,365 ) See notes to consolidated financial statements. F-4 HPI Partners, LLC and Subsidiary Consolidated Statements of Cash Flows (Unaudited) Three months ended March 31, 2009 2008 Cash flows from operating activities: Net Loss $(251,968 ) $(86,785 ) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation 115 - Unrealized gain (Note 1) (35,000 ) - Change in operating assets and liabilities: Increase in notes receivable (Note 6) (31,600 ) (87,055 ) Increase in interest receivable (Note 6) (2,750 ) - Decrease in accounts receivable 20,000 - Increase in accounts payable (Note 3) 58,051 13,096 Increase in accrued expenses 13,161 4,176 Net cash used in operating acvities (229,991 ) (156,568 ) Cash flows from investing activities: Debt securities (Note 1) - (50,000 ) Net cash provided by investing activities - (50,000 ) Cash flows from financing activities: Issuance of notes payable (Notes 3, 4) 13,500 162,000 Payment of notes payable (Notes 3, 4) (14,466 ) (18,928 ) Issuance of membership interests (Note 7) 239,800 515,000 Net cash provided by financing activities 238,834 658,072 Net change in cash and cash equivalents 8,843 451,504 Cash and cash equivalents: Beginning of period 292 39,953 End of period $9,135 $491,457 Supplemental disclosure of cash flow information: Cash paid during the period for: Income taxes $- $- Interest $1,007 $573 Noncash financing transactions: Notes and interest payable converted to membership interests (Note 7) $360,900 $- See notes to consolidated financial statements. F-5 HPI PARTNERS, LLC AND SUBSIDIARY Notes to Financial Statements March 31, 2009 (Unaudited) 1.Business, Organization and Basis of Presentation HPI Partners, LLC (the “Company”) is a Colorado limited liability company formed on November 8, 2007.The Company was formed to acquire two secured promissory notes and certain collateralized assets of Hydrogen Power, Inc. underlying those notes out of receivership in King County Washington.In order to acquire the collateralized assets, on April 4, 2008, the Company purchased two promissory notes secured by the assets of HPI (the “Secured Notes”) owned by two institutional investors for a total of $815,564.In September 2008, the Company was awarded all of HPI’s assets excluding cash and computer data, laboratory notebooks, and patents and patent applications that are subject to arbitration proceedings in which the Company is a party. On May 16, 2008, the Company formed AlumiFuel Power, Inc., a Colorado corporation, which is a wholly-owned operating subsidiary of the
